DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,492,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 39 and 41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 32-38 and 40, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 42 (canceled herewith via Examiner’s Amendment), part of the invention of Group I does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II with respect to claims 32-38 and 40 as set forth in the Office action mailed on May 7, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-31 were originally filed on February 24, 2020. 
The amendment received on February 24, 2020, canceled claims 1-31; and added new claims 32-42.  The amendment received on July 6, 2021, amended claim 39.  The amendment received on November 19, 2021, canceled claim 32; and amended claims 33, 35, and 37.  The Examiner’s Amendment below cancels claim 42; amends claim 41; and adds new claims 43-50.
Claims 33-41 and 43-50 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Non-provisional Application No. 15/297,996, filed on October 19, 2016, issued as U.S. Patent No. 10,568,928, which is a divisional of U.S. Non-provisional Application No. 14/251,135 filed on April 11, 2014, issued as U.S. Patent No. 9,492,544, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/810,939 filed April 11, 2013.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 39 as open-ended requiring 100% identity to claimed SEQ ID NO: 19 but with any N-/C-terminal additions.  As such, the scope of claim 39 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Please note that the Examiner is interpreting the scope of claim 43 as open-ended requiring 100% identity to SEQ ID NO: 2 but with any N-/C-terminal additions.  As such, the scope of claim 43 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 44 as open-ended requiring 100% identity to one of the recited sequences but with any N-/C-terminal additions.  As such, the scope of claim 44 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 11/19/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of 39 and 41 as being unpatentable over claims 2-3 of U.S. Patent No. 9,492,544 B2 (Hawiger et al.) has been withdrawn. 

Applicant’s arguments, see Response, filed 11/19/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of 39 and 41 as being unpatentable over claims 1-5 of copending Application No. 16/887,860 (Hawiger et al. (II) US Publication No. 2021/0015893 A1) in view of Pramanick et al., Pharma Times 45:65-77 (March 2013) and Manoj, S., “Review on: The Pharmaceutical Packaging,” available online at https://www.pharmatutor.org/articles/the-pharmaceutical-packaging-article, 78 pages (2011) has been withdrawn.  It is noted that the ‘860 application is a CIP of the instantly claimed invention where the ‘860 claimed invention is not supported by the priority documents.  As such, the effective filing date of the ‘860 claimed invention is 5/29/20.  Thus, the ‘860 claimed invention has a later-filed EFD relative to the instant application. 

Applicant’s arguments, see Response, filed 11/19/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of 39 and 41 as Pharma Times 45:65-77 (March 2013) and Manoj, S., “Review on: The Pharmaceutical Packaging,” available online at https://www.pharmatutor.org/articles/the-pharmaceutical-packaging-article, 78 pages (2011) has been withdrawn.  It is noted that the effective filing date of the ‘764 claimed invention is 9/13/19.  Thus, the ‘764 claimed invention has a later-filed EFD relative to the instant application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Gibson Lanier (representative for Applicants) on 2/2/22.
The application has been amended as follows: 

IN THE CLAIMS

41.	(Currently Amended)	Please delete “an importin beta-selective NTM comprising the amino acid sequence SEQ ID NO: 2;” in lines 4-5.

42.	(Canceled)

43.	(New)	The kit of claim 41, wherein the composition further comprises an importin beta-selective NTM comprising the amino acid sequence SEQ ID NO: 2.

44.	(New)	A method for alleviating, relieving, altering, remedying, ameliorating, improving, or affecting inflammatory disorders and/or the signs of inflammation in a mammalian subject comprising administering to the subject a composition comprising a pharmaceutically acceptable carrier and an 

45.	(New)	The method of claim 44, wherein the composition is administered with a corticosteroid or non-steroidal anti-inflammatory agent. 

46.	(New)	The method of claim 45, wherein the non-steroidal anti-inflammatory agent is acetaminophen or ibuprofen. 

47.	(New)	The method of claim 44, wherein the composition further comprises a corticosteroid or non-steroidal anti-inflammatory agent. 

48.	(New)	The method of claim 47, wherein the non-steroidal anti-inflammatory agent is acetaminophen, aspirin, or ibuprofen. 

49.	(New)	The method of claim 44, wherein the subject has an autoimmune, metabolic, microbial, posttraumatic or neoplastic disease. 

50.	(New)	The method of claim 49, wherein the subject is a human. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that SEQ ID NOs: 9-29 are novel and nonobvious.  There is no teaching or suggestion in the art to arrive at the specific cargo sequence of each sequence.  As indicated in the “Sequence Interpretation” section above, the scope of the claimed amino acid sequences require 100% identity but with any N- and/or C-terminal additions.  It is further noted that given that each claimed sequence comprises the signal sequence hydrophobic region (SSHR) directly fused to the cargo sequence, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654